Jade Art Group Announces One-For-Three Reverse Stock Split NEW YORK and JIANGXI, CHINA, April 28, 2008 - Jade Art Group Inc. (OTCBB: JADG) (the “Company”), a seller and distributor of raw jade sourced from the SheTai Jade mine in China, today announced that its board of directors has authorized a one-for-three reverse stock split of its outstanding common stock.The reverse stock split has also been approved by a majority of the Company’s shareholders. The Company’s Board of Directors set May 15, 2008 as the effective date for the reverse stock split. The marketplace effective date, on which the reverse stock split will be reflected in trading on the OTC Bulletin Board, will be determined by NASDAQ and is expected to be in late May or June of 2008.The Company will make a further announcement when it receives confirmation from NASDAQ of the effective date of the reverse split for trading purposes and the new trading symbol for its common stock. As a result of the reverse stock split, each three (3) shares of the Company’s outstanding common stock will be combined into one (1) share of common stock.
